         Case 7:19-cv-02427-NSR Document 17 Filed 08/19/20 Page 1 of 25




MEMORANDUM ENDORSEMENT


                                                                             08/19/2020
Jane Doe v. NYS Dept. of Labor
19-cv-2427 (NSR)


The Court reviewed Plaintiff’s Emergency Motion to Reopen and Leave to Amend Complaint
(ECF No. 16.) On August 28, 2019, Plaintiff filed a Notice of Voluntary Dismissal Pursuant to
F.R.C.P. 41(a)(1)(A)(i), which voluntarily dismissed the action without prejudice against the
Defendant, the NYS Department of Labor. (ECF No. 15.)
Plaintiff now seeks to file new claims against new defendants. Plaintiff’s application is therefore
denied. Should she wish to pursue these new claims, Plaintiff must commence a new action.
The Clerk of the Court is respectfully directed to terminate the motion at ECF No. 16. The Clerk
of the Court is further directed to mail a copy of this endorsement to pro se Plaintiff at the address
listed on the docket and file proof of service.


                                                                      Dated: August 19, 2020
                                                                             White Plains, NY


                                                                      SO ORDERED.


                                                                      _____________________
                                                                      Nelson S. Román, U.S.D.J.
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 2 ofPage
                                                     on 07/06/2020    25 1 of 24
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 3 ofPage
                                                     on 07/06/2020    25 2 of 24
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 4 ofPage
                                                     on 07/06/2020    25 3 of 24
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 5 ofPage
                                                     on 07/06/2020    25 4 of 24
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 6 ofPage
                                                     on 07/06/2020    25 5 of 24
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 7 ofPage
                                                     on 07/06/2020    25 6 of 24
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 8 ofPage
                                                     on 07/06/2020    25 7 of 24
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 9 ofPage
                                                     on 07/06/2020    25 8 of 24
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                          Document      17 inFiled
                                   16 Filed    NYSD08/19/20  Page 10 ofPage
                                                      on 07/06/2020     25 9 of 24
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 11 of
                                                     on 07/06/2020     25 10 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 12 of
                                                     on 07/06/2020     25 11 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 13 of
                                                     on 07/06/2020     25 12 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 14 of
                                                     on 07/06/2020     25 13 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 15 of
                                                     on 07/06/2020     25 14 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 16 of
                                                     on 07/06/2020     25 15 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 17 of
                                                     on 07/06/2020     25 16 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 18 of
                                                     on 07/06/2020     25 17 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 19 of
                                                     on 07/06/2020     25 18 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 20 of
                                                     on 07/06/2020     25 19 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 21 of
                                                     on 07/06/2020     25 20 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 22 of
                                                     on 07/06/2020     25 21 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 23 of
                                                     on 07/06/2020     25 22 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 24 of
                                                     on 07/06/2020     25 23 of 24
                                                                    Page
        Case 7:19-cv-02427-NSR
Case 7-19-cv-02427-NSR         Document
                         Document       17 inFiled
                                  16 Filed    NYSD 08/19/20 Page 25 of
                                                     on 07/06/2020     25 24 of 24
                                                                    Page
